DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 8, and 11 are pending in this application.
Response to Amendment
Claims 1 and 8 are amended. Claims 2, 3, 7, 9, 10, and 12 are cancelled.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06/22/2022, with respect to claims 1, 4-6, 8, and 11 have been fully considered and are persuasive.  The rejection of claims 1, 4-6, 8, and 11 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-6, 8, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-6, 8, and 11 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claims 1 or 8, especially the electrostatic eliminator is in a shape of a tape and with an adhesive provided on at least a part of a surface of the electrostatic eliminator, the surface facing a surface of the specific portion, and at least one end portion of the electrostatic eliminator is shaped to be bent to contact the specific portion. Claims 4-6 and 11 are allowed based on their dependency on claim 1 or 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839